 1   Ryan Koppelman (State Bar No. 290704)
     ALSTON & BIRD LLP
 2   1950 University Ave, 5th Floor
                                                                    ISTRIC
     East Palo Alto, CA 94303
                                                               TES D      TC
 3   Telephone: 650-838-2000
                                                             TA
     E-mail: ryan.koppelman@alston.com




                                                                                          O
                                                         S




                                                                                           U
 4




                                                       ED




                                                                                            RT
     Jason D. Rosenberg (admitted pro hac vice)
                                                                             DERED




                                                   UNIT
                                                                     O OR
 5   Pamela Councill (admitted pro hac vice)
     Max E. Rubinson (admitted pro hac vice)                 IT IS S




                                                                                                    R NIA
 6   ALSTON & BIRD LLP
     1201 West Peachtree Street
                                                                                              ers
 7   Atlanta, GA 30309                                                        nz   alez Rog




                                                    NO
                                                                      onne Go
     Telephone: 404-881-7000                                 Judge Yv




                                                                                                    FO
 8   Email: jason.rosenberg@alston.com




                                                     RT




                                                                                                LI
     Email: pamela.councill@alston.com                                  4/10/2019
                                                            ER




                                                       H




                                                                                              A
 9   Email: max.rubinson@alston.com
                                                                 N                             C
                                                                                   F
                                                                     D IS T IC T O
10   Attorneys for Plaintiffs Nutramax                                     R
     Laboratories, Inc. and Nutramax
11   Laboratories Veterinary Sciences, Inc.

12
13
14                              UNITED STATES DISTRICT COURT

15               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

16
17 NUTRAMAX LABORATORIES, INC. and                Case No. 4:18-cv-06749-YGR
   NUTRAMAX LABORATORIES
18 VETERINARY SCIENCES, INC.,                     Hon. Yvonne Gonzalez Rogers

19                Plaintiffs,                     STIPULATION OF VOLUNTARY
                                                  DISMISSAL WITH PREJUDICE
20         vs.                                    PURSUANT TO FEDERAL RULE OF
                                                  CIVIL PROCEDURE 41(A)(1)(A)(ii)
21 FARNAM COMPANIES, INC. and
     CENTRAL GARDEN & PET CO.,
22
                  Defendants.
23
24
25
26
27
28

                                              1                     Case No. 4:18-cv-06749-YGR
                       STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Nutramax

 2 Laboratories, Inc. and Nutramax Laboratories Veterinary Sciences, Inc. and Defendants Farnam
 3 Companies, Inc. and Central Garden & Pet Co. hereby stipulate to dismiss the above entitled
 4 action with prejudice, with all parties to bear their own costs and fees.
 5
 6 Dated: April 8, 2019                           Respectfully submitted,
 7                                                ALSTON & BIRD LLP
 8                                                By:    /s/ Jason D. Rosenberg
                                                  Jason D. Rosenberg (admitted pro hac vice)
 9                                                ALSTON & BIRD LLP
                                                  1201 West Peachtree Street
10                                                Atlanta, GA 30309
                                                  Telephone: 404-881-7000
11                                                Email: jason.rosenberg@alston.com
                                                  Attorney for Plaintiffs
12
13
                                                  LAW OFFICE OF PAUL W. REIDL
14                                                By:     /s/ Paul William Reidl
                                                  Paul William Reidl, Esq.
15                                                California Bar No. 155221
                                                  Law Office of Paul W. Reidl
16                                                25 Pinehurst Lane
                                                  Half Moon Bay, CA 94019
17                                                Tel.: (650) 560-8530
                                                  reidl@sbcglobal.net
18                                                Attorney for Defendants

19
20
21
22
23
24
25
26
27
28

                                               2                     Case No. 4:18-cv-06749-YGR
                        STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
